UNITED STATES DISTRIC'I` COURT
FOR THE D1STR1CT OF COLUMBIA

 

UNI'I`ED S'i`ATES OF AMERICA,
v. Crim.inal No. 08~0118-5 (PLF)

EDWARD TYRONE FARLEY,

Defendant.

 

MEMORANDUM OPlNlON AND ORDER
This matter comes before the Coui't on defendant Edwa:'d Tyrone Farley’s iler §
motion for retroactive application of the Sentencing Guidelines to his conviction under
Amendment 782 to the Sentencing Guidelines and 18 U.S.C. § 3582 (“Section 3582 l\/Iot.”) [Dkt.

No. 212] and his p§ § motion pursuant to Rule 60(d) of the Federal Rules of Civil Procedure

 

(“Rule 60(d) Mot.”) [Dkt. No. 214]. Thc government opposes both motions See United States’
Opp. to Dl540 U.S.
375, 383 (2003). Accordingly, Mr. farley is hereby notified that if the Court treats his challenge
to the supervisor/manager enhancement in his Rule 60(d) motion [Dl